Citation Nr: 1725828	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for coronary artery disease, to include as due to in-service herbicide agents exposure.

4.  Entitlement to service connection for chloracne, to include as due to in-service herbicide agents exposure.

5.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide agents exposure.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities, to include as due to in-service herbicide agents exposure.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
8.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, III, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his November 2011 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a February 2013 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the June 2016 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence was added to the Veteran's Virtual VA paperless claims file.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in January 2013.  38 C.F.R. §§ 20.800, 20.1304 (2016).

The Board acknowledges that the issue of entitlement to service connection for prostate cancer has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but the issue will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of coronary artery disease.

2.  The Veteran does not have a current diagnosis of chloracne.

3.  The Veteran does not have a current diagnosis of diabetes mellitus.

4.  The Veteran does not have a current diagnosis of peripheral neuropathy of the bilateral lower extremities or bilateral upper extremities.

5.  The Veteran does not have a current diagnosis of PTSD or any other psychiatric disorder.

6.  The Veteran's current hypertension is not shown to be causally or etiologically related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease, to include as due to in-service herbicide agents exposure, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Service connection for chloracne, to include as due to in-service herbicide agents exposure, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  Service connection for diabetes mellitus, to include as due to in-service herbicide agents exposure, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  Service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities, to include as due to in-service herbicide agents exposure, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  Service connection for a psychiatric disorder, to include PTSD, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).

6.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent to the Veteran in June 2010 and June 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA psychiatric examination in September 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds the VA examination to be adequate for deciding the PTSD claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that VA examinations and medical opinions have not been obtained for the coronary artery disease, hypertension, chloracne, diabetes mellitus, and peripheral neuropathy claims.  However, the Board finds that the evidence, which reveals that the Veteran does not have current diagnoses, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds no basis for a VA examination or medical opinion to be obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the coronary artery disease, hypertension, chloracne, diabetes mellitus, and peripheral neuropathy claims.

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including psychoses (but not PTSD), organic diseases of the nervous system (to include peripheral neuropathy) , diabetes mellitus, and cardiovascular-renal disease (to include hypertension and coronary artery disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  The United States Court of Appeals for Veterans Claims (Court) issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Coronary Artery Disease, Chloracne, Diabetes Mellitus, and Peripheral Neuropathy Claims

The Veteran seeks service connection for coronary artery disease, chloracne, diabetes mellitus, and peripheral neuropathy.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has current diagnoses of coronary artery disease, chloracne, diabetes mellitus, and peripheral neuropathy.  Since filing his service connection claims in April 2010, the VA and private treatment records do not document diagnoses of coronary artery disease, chloracne, diabetes mellitus, and peripheral neuropathy.  

Service connection may not be granted without evidence of a current disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, clinical diagnoses of coronary artery disease, chloracne, diabetes mellitus, and peripheral neuropathy have not been of record since the service connection claims were initially filed in April 2010.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for coronary artery disease, chloracne, diabetes mellitus, and peripheral neuropathy is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements in support of his claims.  However, coronary artery disease, chloracne, diabetes mellitus, and peripheral neuropathy are not readily amenable to mere lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claims, and does not support his statements that he currently suffers from coronary artery disease, chloracne, diabetes mellitus, and peripheral neuropathy.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims of entitlement to service connection for coronary artery disease, chloracne, diabetes mellitus, and peripheral neuropathy, that doctrine does not apply.  38 U.S.C.A. 
§ 5107(b).  The claims must be denied.

C.  PTSD Claim

Service connection for PTSD, in particular, requires:  medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-V)).

The claims file does not contain any record diagnosing PTSD in accordance with VA regulation, 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The numerous private and VA medical records on file do not document a DSM-V diagnosis of PTSD or an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (per curiam order) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  For instance, in a June 2011 private treatment record, the physician found that the Veteran did not experience depression, anxiety, or suicidal ideation.  The Veteran was also afforded a VA psychiatric examination in September 2010.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that the Veteran did not meet the criteria for a DSM-V diagnosis of PTSD or an acquired psychiatric disorder.

Absent evidence of a current DSM-V diagnosis of PTSD or an acquired psychiatric disorder, service connection simply is not possible because there is no present disorder to attribute to incidents during the Veteran's military service.  38 C.F.R. § 3.304(f)(1); see Degmetich, 104 F.3d at 1328; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); see, too, McClain, 21 Vet. App. at 321.

The Board notes that the September 2010 VA examiner diagnosed the Veteran with alcohol abuse. Service connection is only potentially permissible for his alcohol abuse if, for example, it was shown to be a symptom of an underlying psychiatric disorder - itself related to his military service; else, his alcohol abuse is considered willful misconduct and therefore not in the line of duty and, hence, not service connectable as a matter of law.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The fact that no underlying psychiatric disorder has been etiologically linked to the Veteran's military service, in turn, rules out this possibility.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for PTSD, so it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  Hypertension Claim

The Veteran seeks service connection for hypertension.

The first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  A private treatment record dated in June 2012 diagnosed the Veteran with hypertension.  

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's hypertension.  At his January 1968 separation examination, hypertension or its associated symptoms were not documented.  The Veteran's active military service ended in April 1968.  

The first post-service relevant complaint of hypertension was in a September 2001 VA Medical Center (VAMC) treatment record, which diagnosed the Veteran with hypertension.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

The third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file attributing the Veteran's hypertension to his active military service.  As previously stated, a VA examination is not necessary in this case.  The VA and private treatment records do not provide any supporting evidence.  For all of these reasons, service connection for hypertension is not warranted.

The Veteran's claim also cannot be granted based on a theory of continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2001, over thirty years after the Veteran's military separation in 1968.  Further, the STRs do not show that the Veteran developed hypertension or its associated symptoms during his active military service.  The STRs do not contain any pertinent complaints or diagnoses related to hypertension.  When the Veteran was first treated post-service in 2001, he did not indicate that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.
Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 2001, and the Veteran was separated from the active duty in 1968.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's hypertension is related to or caused his active military service) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  No competent medical opinions linking his hypertension to his active military service has been presented.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to service connection for coronary artery disease, to include as due to in-service herbicide agents exposure, is denied.

The claim of entitlement to service connection for chloracne, to include as due to in-service herbicide agents exposure, is denied.
The claim of entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide agents exposure, is denied.

The claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities, to include as due to in-service herbicide agents exposure, is denied.

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.

The claim of entitlement to service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A VA addendum medical opinion is necessary before the bilateral hearing loss and tinnitus claims can be decided on the merits.  The Veteran was afforded a VA audiological examination in September 2010.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently has bilateral hearing loss and tinnitus.  The examiner then concluded that the Veteran's current hearing loss could not be linked to service noise exposure.  This is not the correct legal standard.  The examiner also found that the Veteran's tinnitus was less likely as not caused by his active duty noise exposure.  However, in forming these opinions, the examiner did not consider the Veteran's presumed excessive in-service noise exposure from his Military Occupational Specialties (MOSs) of Aircraft Fuel Systems Mechanic and Aircraft Fuel Systems Technician.  The examiner only cited to the Veteran's STRs and his military separation examination as support for his medical opinions.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the September 2010 VA examiner provided inadequate rationale for the negative nexus opinions for the bilateral hearing loss and tinnitus claims.  The Board finds that additional VA medical opinions are needed regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the original September 2010 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination to ascertain the etiology of the Veteran's currently diagnosed bilateral hearing loss and tinnitus.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address whether it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to his active military service, to include his presumed in-service noise exposure from his MOSs of Aircraft Fuel Systems Mechanic and Aircraft Fuel Systems Technician.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

The examiner is also reminded that, even though a disabling hearing disability may not have been demonstrated at separation, the Veteran may still establish service connection for a current hearing disorder by showing he now has a current hearing disorder and by submitting evidence that his current hearing disorder is related to his active military service.  

2.  If any benefit sought on appeal remains denied, issue a SSOC to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


